DETAILED ACTION
	In Reply filed 5/11/2022, claims 16-30 are pending. Claims 24-30 are withdrawn without traverse after Restriction/Election requirement on 3/15/2022. Claims 16-23 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/967,699, filed on 8/5/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 and 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16 recites the limitation “scanning means” is interpreted as a device that changes the focus position of the laser light ([0053]). If the prior art structure is capable of performing the claimed use then it meets the claim.
Claims 16-23 recite the limitation “the shaping material” which is directed to material or article worked upon by the claimed apparatus. It’s noted that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). This limitation is only given patentable weight to the extent which requires additional structure of the claimed invention. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20030013047 (“Tani”), in view of JP 2002-154163 (“Masashi”), and further in view of US Pub. No. 20150201500 (“Shinar et al.”).
Regarding claim 16, Tani teaches a stereolithography apparatus comprising: 
A laser light source configured to generate laser light having a wavelength of 510 nm or shorter ([0061], “a He--Cd laser having a wavelength of 325 nm and an output of 10 mW is used as the first laser light source 12.”); 
A lens configured to focus the laser light to a shaping material ([0067], “The focusing lens 28 is used to focus an incident laser beam in spot-like manner”); 
And scanning means configured to change a focus position of the laser light to the shaping material ([0011], “a changing section for changing a position at which light is focused by the light focusing section in the container”), 
Wherein the shaping material is cured by two-photon absorption of the laser light having a wavelength of 510 nm or shorter to form a shaped article ([0011], “a light focusing section which focuses the first light and the second light so that the energy of each of the first light and the second light becomes a level necessary to cure the photo-curing material”; [0061], “a He--Cd laser having a wavelength of 325 nm and an output of 10 mW is used as the first laser light source 12”).
Tani does not teach the shaping material comprises neither a sensitizer nor a polymerization initiator and the shaping material is a material having no absorption at the wavelength of the laser light and having two-photon absorption with a laser wavelength.
Masashi teaches a shaping material for stereolithography process, wherein the shaping material comprises neither a sensitizer nor a polymerization initiator ([0021], Masashi teaches using acrylate monomers without requiring an initiator. Furthermore, Masashi indicates that sensitizer is optional. Therefore, the shaping material in Masashi does not include a sensitizer nor a polymerization initiator).
Tani and Masashi are both considered to be analogous to the claimed invention because they are in the same field of stereolithography. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shaping material in Tani to incorporate a monomer such as acrylic acid as taught in Masashi, because using acrylate resin as shaping material in stereolithography is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Shinar et al. teaches the shaping material is a material having no absorption at the wavelength of the laser light and having two-photon absorption with a laser wavelength ([0257], “The method may utilize multi-photon absorption process in a material that is transparent at the wavelength of the laser used for creating the pattern. By scanning and properly modulating the laser, a chemical change (e.g., polymerization) occurs at the focal spot of the laser and may be controlled to create a desired three-dimensional structure (or periodic or non-periodic pattern)”).
Tani and Shinar et al. are both considered to be analogous to the claimed invention because they are in the same field of stereolithography. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shaping material in Tani to incorporate a a material transparent at the wavelength of the laser light and having two-photon absorption with a laser wavelength as taught in Shinar et al., in order to accurately control the polymerization location and create a desired 3D structure (Shinar et al., [0257]).
Regarding claim 17, Masashi further teaches the shaping material comprises acrylic resin or epoxy resin ([0021], “an epoxy acrylate system, an ester acrylate system, and an acrylate system”).
Regarding claim 18, Masashi teaches the shaping material has a functional group of a molecule represented by the chemical formula C=C or C=O, and polymerization reaction is caused by direct two-photon excitation of the functional group C=C internally present in a monomer or the functional group C=O with a cross-linking agent of the shaping material (Masashi teaches an acrylate resin can be used as the shaping material which has the functional group C=C and C=O and polymerization of acrylic acid is achieved through linking C=C or C=O).
Regarding claim 19, Tani teaches the laser light to irradiate the shaping material has a wavelength of 350 nm or longer ([0096], “The wavelength conversion section 58 is an optical element which converts a part of a laser beam of 700 nm emitted from the second laser light source 14 to a laser beam of 350 nm.”).
Regarding claim 20, Tani teaches the shaping material comprises a material absorbing ultraviolet light ([0004], “the photo-curing resin exhibits a high absorptivity in an ultraviolet wavelength (typically, 300 nm to 400 nm), and an ultraviolet laser or an ultraviolet lamp is used as a light source.”).
Regarding claim 21,Masashi teaches the shaping material is constituted by only a monomer, or only a monomer and a cross-linking agent ([0021], Masashi teaches using only acrylate monomers without requiring an initiator. Furthermore, Masashi indicates that sensitizer is optional. Therefore, the shaping material in Masashi includes only a monomer).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20030013047 (“Tani”), in view of JP 2002-154163 (“Masashi”), and US Pub. No. 20150201500 (“Shinar et al.”), as applied in claim 22, further in view of US Patent No. 5545367 (“Bae et al.”).
Regarding claim 22, Tani does not teach the shaping material is irradiated in a pressurized state with the laser light, but Masahi further teaches that the shaping material is an acrylate or epoxy resin ([0021]).
Bae et al. teaches a stereolithography apparatus (Abstract, “three dimensional stereolithography”), wherein a shaping material is irradiated in a pressurized state with the laser light (Col. 8, line 23-25, “preparation of objects with high precision using three-dimensional stereolithography under elevated pressure”).
Tani and Bae et al. are both considered to be analogous to the claimed invention because they are in the same field of stereolithography. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus in Tani to incorporate pressurized chamber as taught in Bae et al., because the high pressure minimizes the amount of shrinkage upon conversion of the monomer to polymer (Bae et al., Col. 8, line 60-62) and force the reaction of materials that do not polymerize as easily such as acrylates (Bae et al., Col. 8, line 39-43).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20030013047 (“Tani”), in view of JP 2002-154163 (“Masashi”), and US Pub. No. 20150201500 (“Shinar et al.”), as applied in claim 22, further in view of NPL Self-focusing and Self-trapping of Optical Beams upon Photopholymerization (“Kewitsch et al.”).
Regarding claim 23, Tani does not teach the shaping material is cured in an aggregated state of the shaping material to the focus position by laser trapping.
Kewitsch et al. teaches a method in stereolithography, wherein the shaping material is cured in an aggregated state of the shaping material to the focus position by laser trapping (Pg. 25, Col. 1, Para. 2; Pg. 26, Col. 2, Para. 2, “optical beams are self-focused and self-trapped upon photopolymerization”). It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Tani such that the shaping material is cured in an aggregated state of the shaping material to the focus position by laser trapping as taught by Kewitsch et al., because curing the shaping material in an aggregated state and trapping laser, the photopolymer would then be cured completely in the illuminated region, before the optical beam experienced an index change (Pg. 25, Col. 1, Para. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754